Atkinson, J.
Properly construed, tlie petition and counter-petition constitute plain actions of law based on contract, and the remedies provided by law are adequate; for which reason it follows that equity has no jurisdiction, notwithstanding the waiver of discovery and the prayer for accounting, there being no facts alleged which show that resort to equity is necessary to secure an accounting-. It follows from the above ruling that this court is without jurisdiction to pass upon the assignments of error in the bill of exceptions sued out in this case, but that the Court of Appeals has such jurisdiction. It is ordered that the ease be transferred to the Court of Appeals. Burress v. Montgomery, 148 Ga. 548 (97 S. E. 538); Arthur Tufts Co. v. DeJarnette Supply Co., 158 Ga. 85 (123 S. E. 16).

All the Justices concur, except Russell, O. J., who dissents.